Citation Nr: 0724678	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  95-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for lumbar spine 
spondylolisthesis with chronic low back pain, to include as 
secondary to service-connected duodenal ulcer.

3.  Entitlement to a permanent and total disability rating 
for non-service-connected pension purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant & his wife
ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim 
for service connection for a low back disability, to include 
as secondary to duodenal ulcer, and on appeal of a November 
1994 rating decision which granted the veteran's claim for an 
increased rating for duodenal ulcer, assigning a 20 percent 
rating, effective September 7, 1994 (the date of treatment 
records showing increased symptoms), and denied the veteran's 
claim for a permanent and total disability rating for non-
service-connected pension purposes.  The veteran and his 
service representative were notified of the November 1994 
rating decision in December 1994.  Later that same month, in 
December 1994, the veteran disagreed with the increased 
rating assigned to his service-connected duodenal ulcer and 
with the denial of his claim for a permanent and total 
disability rating for non-service-connected pension purposes.  
Following the issuance of a statement of the case (SOC) on 
the issue of an increased rating for duodenal ulcer, the 
veteran perfected a timely appeal on this claim in February 
1995.  Later that same month, in February 1995, the veteran 
disagreed with the denial of his claim for service connection 
for a low back disability, to include as secondary to 
duodenal ulcer.  He perfected a timely appeal on that claim 
in May 1995.  A hearing was held at the RO on the veteran's 
claims in June 1995.  Another hearing was held at the RO on 
the veteran's claims in February 1997.

In October 1998, the Board remanded the veteran's claims for 
an increased rating for duodenal ulcer and for service 
connection for a low back disability, to include as secondary 
to service-connected duodenal ulcer, to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development.  In its remand, the Board noted that 
the veteran had disagreed with the denial of his claim for a 
permanent and total disability rating for non-service-
connected pension purposes and directed the RO to issue an 
SOC on this claim.  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).

After the RO issued an SOC to the veteran and his service 
representative on his claim for a permanent and total 
disability rating for non-service-connected pension purposes 
in November 1998, the veteran perfected a timely appeal on 
this claim in January 1999 and requested a Board hearing.  
The veteran's service representative withdrew the veteran's 
Board hearing request in a written statement received at the 
Board in July 2001.  See 38 C.F.R. § 20.704.

In December 2001, the Board denied the veteran's claim for 
service connection for a low back disability, to include as 
secondary to service-connected duodenal ulcer, and also 
denied an increased rating for duodenal ulcer.  The veteran 
timely appealed this decision to the United States Court of 
Appeals for Veterans Claims (Veterans Court).

In a December 2004 rating decision, the RO denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  There is no subsequent 
correspondence from the veteran or his service representative 
expressing disagreement with this decision.  Accordingly, an 
issue relating to service connection for PTSD is not on 
appeal.

In April 2005, the Veterans Court vacated and remanded the 
Board's December 2001 decision.  In August 2005, the Board 
remanded the veteran's claims for service connection for a 
low back disability, to include as secondary to service-
connected duodenal ulcer, and for an increased rating for 
duodenal ulcer to the RO/AMC.

The veteran has asserted that he is unable to engage in 
substantially gainful employment because of his low back 
condition.  As will be explained below in greater detail, the 
Board has granted the veteran's claim for service connection 
for lumbar spine spondylolisthesis with chronic low back 
pain.  Thus, the veteran's contention that he is unemployable 
due to his (now) service-connected lumbar spine 
spondylolisthesis with chronic low back pain raises a claim 
for a total compensation rating based upon individual 
unemployability due to service-connected disabilities (versus 
one of the claims currently on appeal: a total disability 
rating for pension purposes due to non-service-connected 
disabilities).  Accordingly, the veteran's claim for a total 
disability rating based on individual unemployability (TDIU), 
which is not in appellate status, is referred to the RO for 
appropriate action.

As the decision below grants the veteran's claim for service 
connection for a chronic low back disability on a direct 
incurrence basis, the claim of secondary service connection 
for a low back disorder is moot.

The issue of entitlement to a permanent and total disability 
rating for non-service-connected pension purposes is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO/AMC.  VA will notify you if further action 
is required on your part.


FINDINGS OF FACT

1.  The veteran's service-connected duodenal ulcer disease is 
manifested by moderately severe disability with symptoms less 
than "severe" but with impairment of health manifested by 
occasional anemia and weight loss and recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year; it is not 
productive of severe impairment with pain that is only 
partially relieved by standard ulcer therapy, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of heath.

2.  There is competent evidence of a nexus between the 
veteran's current chronic low back disability, to include 
spondylolisthesis at L5/S1 and active service. 


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no more than 40 
percent, for duodenal ulcer disease have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7305 (2006).

2.  A chronic low back disability, to include 
spondylolisthesis at L5/S1, was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the 
Veterans Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) recently 
has held that any error with regard to the four elements of 
VCAA notice is presumptively prejudicial, shifting the burden 
to VA to show that any such claimed error was not prejudicial 
to the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a low 
back disability.  Therefore, no further development is needed 
with respect to this issue.  The instant Board decision also 
grants an increased rating to 40 percent for the veteran's 
duodenal ulcer disease.  As a 40 percent evaluation is not 
the maximum rating available for this disability, the appeal 
continues.  AB v. Brown, 6 Vet App. 35 (1993). 

The Board finds that VA has met these duties with regard to 
the claim for a higher rating for duodenal ulcer disease.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  Pursuant to the 
Board's August 2005 remand, written notice provided in 
September 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson¸19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the RO was unable to comply 
with Pelegrini II because the November 1994 rating decision 
that is the subject of this appeal for a higher rating for a 
duodenal ulcer was issued prior to the enactment of the VCAA.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by readjudication of the claim 
after the issuance of complete VCAA notice, as demonstrated 
by the April 2006 2005 SSOC.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ." Mayfield, 19 Vet. App. at 
128.

The RO also did not provide notice of the Dingess 
requirements to the veteran or his service representative.  
The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the earlier holding of the Veterans Court in Sanders 
that an appellant has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim: 
(2) requesting that the claimant provide any pertinent 
evidence in the claimant's possession; and (3) failing to 
provide notice before a decision on the claim by the agency 
of original jurisdiction.  See also Simmons v. Nicholson, No. 
06-7092 (Fed. Cir. May 16, 2007).

The presumption of prejudice raised by the failure to provide 
the Dingess requirements is rebutted because the Board grants 
a 40 percent rating for the veteran's duodenal ulcer disease 
and finds that the preponderance of the evidence is against a 
rating in excess of 40 percent.  (As noted above, with 
respect to the other issues on appeal, the instant decision 
grants service connection for a low back disability and the 
other issue, entitlement to pension benefits, is addressed in 
the remand below.)  Thus, any questions as to a rating in 
excess of 40 percent or an effective date for such a rating 
are moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran testified in support of his 
claims at hearings held at the RO in June 1995 and February 
1997.  The veteran also was provided with multiple VA 
gastrointestinal examinations, to include in January 2006, 
which, when considered with the other clinical records in the 
claims file, provide findings that are adequate to rate his 
duodenal ulcer disease.  There is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that he reported no relevant medical history at his 
enlistment physical examination in May 1969.  Clinical 
evaluation was completely normal.  The veteran was not 
treated during active service for any complaints of low back 
problems.  The veteran's medical history and clinical 
evaluation were unchanged at his separation physical 
examination in April 1972.  The veteran's military 
occupational specialty (MOS) was aircraft maintenance 
specialist.

On VA examination in December 1972, the veteran complained of 
back pain that had started 1 year earlier.  He denied any 
history of lumbar spine injury but stated that "he did a lot 
of lifting and carrying as an airplane mechanic" during 
service.  He described his lumbar spine pain as throbbing and 
sharp "like a headache" and occasionally exacerbated by 
driving.  Physical examination showed that he could bend his 
trunk with no pain at the lower back, although extension or 
"straightening up the trunk" produced pain.  Twisting the 
trunk to the right and walking on the balls of both feet also 
produced pain in the lumbar spine.  X-rays of the lumbar 
spine showed intact lumbar vertebra and a question of 
spondylolysis.  The radiologist's impressions included an 
intact lumbar spine without evidence of fracture and the 
possibility of a spondylolysis deformity of the L5 pars 
interarticularis.  The examiner's assessment included 
possible spondylolysis deformity of L5, per x-rays.

On private outpatient treatment in July 1992, the veteran 
complained of low back pain.  Range of motion testing showed 
flexion and extension to 35 degrees, lateral flexion to 
30 degrees bilaterally, lateral rotation to 55 degrees 
bilaterally, dorsal flexion to 90 degrees, dorsal extension 
to 20 degrees, lateral flexion to 40 degrees on the left and 
to 30 degrees on the right, and rotation to 30 degrees 
bilaterally with complaints of hip pain.

In an August 1992 letter, J.A.R., M.D. (- initials used to 
protect privacy) (Dr. J.A.R.), stated that the veteran had 
complained of a long history of low back pain with radiation 
in to both posterior thighs and legs.  The veteran had 
presented in an antalgic posture (with a lean to the left and 
predominate pain on the left side).  Coughing, sneezing, and 
any increase of abdominal pressure accentuated his low back 
pain.  The lumbosacral range of motion was limited in all 
directions and appeared to be guarded and productive of acute 
pain.  Digital palpation of the lumbosacral area revealed 
marked paraspinal muscular spasm with some edema.  X-rays 
were negative for fracture, dislocation, or pathology.  
Lumbar scoliosis concave to the right and mild disc 
degeneration of L5-S1 were noted.  Dr. J.A.R. stated that the 
veteran had been employed for 19 years in a job which 
involved considerable bending and frequent lifting.  The 
diagnosis was severe lumbosacral pain and paresthesia with an 
associated sciatic radiculoneuralgia resulting from 
intervertebral disc syndrome producing discogenic nerve root 
compression of L5.  

A "Disability Certificate" dated on September 1, 1992, 
indicates that the veteran had been under a physician's care 
and had been totally incapacitated from September 3, 1992, to 
October 1, 1992, due to a neuro-spinal compression sydrome of 
the lumbosacral spine.

On VA stomach examination in September 1992, the veteran 
complained of continuing gastrointestinal (GI) problems and 
low back pain which prevented him from continuing to work.  
He was on sick leave from his job in a cast iron factory.  He 
reported a history of peptic ulcer disease since active 
service.  His GI symptoms included daily nausea and vomiting 
usually every 2 to 3 days.  There was no history of 
hematemesis or melena, although he reported losing about 
10 pounds of weight in 2 months.  Physical examination showed 
that he was underweight, no anemia, no tenderness or palpable 
masses in the abdomen, and present bowel sounds.  The 
veteran's upper GI series was normal with borderline anemia.  
The diagnosis was nausea and vomiting of undetermined 
etiology.

In an undated letter, Dr. J.A.R. stated that the veteran had 
complained of pain on digital palpation of the thoracic and 
lumbar spine and pain in the upper and lower quadrants of the 
abdomen.  She also stated, "There seems to be a direct 
correlation between the spine and the [veteran's] ulcer."  
Dr. J.A.R. stated further that the veteran reported less GI 
discomfort under chiropractic care.

In an October 1992 letter, J.P.F, M.D. (Dr. J.P.F.), stated 
that the veteran complained of occasional right leg numbness 
on examination.  He reported a history of back pain "for 
many years" and "a lot of stomach problems."  Physical 
examination showed a normal gait, no marked point tenderness 
in the lumbar spine, forward flexion to 90 degrees, full back 
extension and hyperextension of 15 degrees, bending and 
rotation to 60 degrees bilaterally, and a normal sensory 
examination.  X-rays showed a spondylolysis at the L5 
vertebra.  Dr. J.P.F. stated that the veteran had a bony 
defect in the posterior elements of the L5 vertebra that was 
quite common.

On VA spine examination in September 1993, the veteran 
complained of lower back pain that occasionally radiated in 
to the lower extremities.  He gave a history of injuring his 
back during active service "while changing motors on 
airplanes."  He also reported that he had been forced to 
retire on disability due to low back pain.  He stated, "I 
cannot lift, twist or bend because my stomach starts throwing 
up, vomiting, chills."  The veteran also gave a history of 
daily vomiting.  X-rays showed minimal osteoarthritis 
involving the anterior-superior corners of the third and 
fourth lumbar vertebrae and spondylolysis involving the fifth 
lumbar vertebrae with grade I spondylolisthesis of the L5-S1.  
The diagnoses included chronic low back pain, minimal 
degenerative joint disease of the lumbar spine, 
spondylolisthesis L5-S1, and spondylolysis of the fifth 
lumbar vertebrae.

On VA spine examination in May 1994, the veteran complained 
of increasing back pain consisting of an ache in the 
lumbosacral area of his spine with pain radiating down his 
lateral right leg to the dorsum of the foot.  He reported 
injuring his back during active service.  The veteran was 
observed leaning to the left in the lumbosacral area when 
walking to the examination room.  He also was observed 
getting out of a chair as if he was in considerable low back 
pain.  He asked the VA examiner if he could stand before 
sitting down due to back pain.  Physical examination showed 
level shoulders and iliac crests, a tendency to shift all his 
weight over to the left leg for pain relief, pain in the mid-
dorsal area of the spine and the anterior chest, and moderate 
spasm of the paraspinal muscles of the lumbar spine.  A 
computerized tomography (CT) scan of the lumbosacral spine 
showed spondylolytic defects at L5-S1.  The diagnosis was 
right L5-S1 radiculopathy due to nerve root irritation at 
that level.

On VA general medical examination in November 1994, the 
veteran complained of nausea, vomiting, and chills related to 
his service-connected duodenal ulcer and considerable low 
back pain.  He was unemployed due to disability and had been 
disabled for the past 2 years.  Physical examination showed 
that he stood "more or less avoiding putting weight on his 
left leg because of [a] shortened left leg," an upright 
posture with a slight limp, and evidence of scoliosis in the 
lumbar spine with convexity to the right.  The diagnoses 
included lumbosacral strain sprain and duodenal ulcer per 
history.

On VA intestine examination in November 1994, the veteran 
complained of daily vomiting with nausea and an inability to 
keep down any food.  He reported developing "a considerable 
amount of nausea and vomiting" that had lasted for 6 months 
while on active service.  He lost 21 pounds after discharge 
because of continual vomiting.  His vomiting occurred 3-4 
days a week and led to dehydration.  Objective examination 
showed marked tenderness and distention of the abdomen with 
tenderness in the mid-epigastric area, no evidence of anemia 
or malnutrition, and a considerable amount of bloating and 
tenderness in the mid-abdomen.  An upper GI series was 
normal.  The diagnosis was duodenal ulcer per history.

In a June 1995 letter, J.R.B., D.O. (Dr. J.R.B.), stated that 
the veteran had recurrent and intractable hyperemesis (or 
excessive vomiting).  Dr. J.R.B. stated that the veteran had 
been unable to work and that his spells of hyperemesis were 
totally debilitating.

The veteran testified at his RO hearing in June 1995 about 
the symptoms of his service-connected duodenal ulcer that he 
experienced.  The veteran also testified that he had injured 
his back during active service.  

The veteran was hospitalized at a VA Medical Center for 
3 days in March 1996 following complaints of a two-week 
history of abdominal pain, nausea, vomiting, and diarrhea.  
He denied hematemesis, melena, and hematochezia.  He reported 
losing 10 pounds in the past 2 weeks.  Physical examination 
showed that he was in no acute distress, a non-distended 
abdomen, active bowel sounds, moderate epigastric tenderness, 
and no rebound tenderness or guarding.  An 
esophagogastroduodenoscopy (EGD) showed esophageal erosion of 
normal gastric motility.  X-rays of the veteran's stomach 
were non-specific.  

X-rays of the veteran's small bowel taken in April 1996 
showed no evidence of obstruction or mass.  An ultrasound of 
the veteran's abdomen taken in April 1996 was normal.  

In an October 1996 letter, Dr. J.R.B. stated that the veteran 
had been a patient of his since January 1986 and suffered 
from weight loss, occasional anemia, recurrent intractable 
vomiting, erosive esophagitis, gastroesophageal reflux, 
gastric erosions, and abdominal pain.  The veteran also 
suffered from chronic lumbosacral sprain that had resulted in 
arthritis of the spine.  Dr. J.R.B. stated that the veteran's 
episodes of vomiting occurred once or twice a month or up to 
2 to 3 times a week.  The veteran's episodes had lasted 
10 days or more at times and totally incapacitated him.  
Dr. J.R.B. concluded, "This obviously has impaired his 
health and is related to his weight loss and anemia."  
Dr. J.R.B. also concluded that the veteran's health problems 
could be directly related to his service-connected duodenal 
ulcer disease.

On VA stomach examination in November 1996, the veteran 
complained of stomach problems and acid reflux disease.  His 
history included increased vomiting, weight loss, and 
weakness in 1972, hospitalization for a bleeding ulcer in 
1972, and multiple hospitalizations over the years for 
stomach problems always preceded by hematemesis and melena.  
Physical examination showed that his abdomen was flat, bowel 
sounds were present in all 4 quadrants, no masses, 
tenderness, or organomegaly to deep or light palpation of the 
abdomen, percussion resonance, and no hernias.  The diagnosis 
was chronic duodenal ulcer.

Subsequent spine examinations confirmed chronic low back 
disability, to include spondylolisthesis at L5/S1.

On private endoscopy in June 1998, the veteran complained of 
persistent vomiting and bloody stools.  The esophagus had 
normal appearing mucosa and normal motility.  There was 
marked thickening of the fundus at the gastroesophageal 
junction, and the duodenum had normal appearing mucosa.  The 
impressions were marked thickening of the mucosa at the 
gastroesophageal junction, normal gastric motility, and no 
evidence of pyloric obstruction.

The veteran was hospitalized three times at a private 
hospital in 1998.  On his first hospitalization in June 1998, 
the veteran complained of chronic vomiting that had lasted 
for 6 days.  He denied any fevers or diarrhea.  Physical 
examination showed that he appeared chronically ill, a soft 
abdomen that had mild diffuse tenderness, no guarding or 
rebound, and no obvious masses.  At his second 
hospitalization later in June 1998, the veteran complained of 
persistent vomiting, severe epigastric pain, and cramping 
lower abdominal pain.  The veteran was unable to keep down 
any fluids and was doubled over in pain.  It was noted that 
the veteran had been worked up repeatedly with no success in 
finding out the causes of his abdominal pain and persistent 
vomiting.  Physical examination showed that he looked in 
severe distress with marked tenderness over the epigastrium 
and left lower quadrant of the abdomen.  The impressions 
included persistent vomiting of uncertain etiology with 
possibilities of a partial gastric outlet obstruction, 
motility disorder in his upper or lower gastrointestinal 
tract, or acute attack of porphyria.  At his third 
hospitalization, in September 1998, the veteran complained of 
abdominal pain and vomiting that had lasted for 4 days with 
lightheadedness.  On admission, an initial evaluation showed 
evidence of dehydration.  Physical examination showed that he 
was in marked distress and was dehydrated with tenderness 
over the epigastrium, and a soft and relaxed abdomen.  The 
impressions included persistent vomiting and dehydration.

In a February 1999 opinion, a VA examiner stated that the 
veteran had complained of frequent nausea and vomiting since 
active service and had had multiple workups at VA and at 
private medical facilities.  The VA examiner reviewed the 
veteran's prior medical records.  The veteran had no history 
of weight loss, blood transfusions, stomach surgery, or any 
history of ulcer disease or colorectal cancer.  The veteran 
had a history of severe arthritis of the spine and the 
joints.  Apart from a mention in the 1970's of a duodenal 
ulcer based on an upper GI series, the VA examiner stated 
that there was no objective evidence that the veteran had 
duodenal ulcer disease as documented by multiple EGD's.  The 
VA examiner stated that the veteran's symptoms were 
compatible with irritable bowel syndrome due to the fact 
that, despite having nausea and vomiting for more than 
25 years, he had no significant effects of volume depletion, 
blood loss, or weight loss, and had only 2 to 
3 hospitalizations for this problem.  The VA examiner found 
no correlation between the veteran's spinal arthritis and his 
duodenal ulcer since ulcer disease did not give rise to 
arthritis.  The impression was irritable bowel syndrome, 
probably not duodenal ulcer disease as the constant symptoms 
of nausea and vomiting are not compatible with the diagnosis 
of duodenal ulcer disease.

On VA stomach examination in January 2006, the VA examiner 
reviewed the veteran's claims file and prior examination.  
The veteran had no GI symptoms until October 1972 when he 
developed epigastric pain and lost weight.  On the basis of 
an upper GI series, he had been diagnosed with a duodenal 
ulcer.  The veteran's previous hospitalizations were noted.  
Physical examination was normal.  The VA examiner re-
confirmed his opinion from March 1999 that the veteran's 
nausea and vomiting were probably due to a non-ulcer 
dyspepsia, which might well be a part of irritable bowel 
syndrome.  The VA examiner stated "there really is no 
etiological relationship between the spine disease and the 
duodenal ulcer."  The VA examiner also stated that the 
veteran's dyspeptic symptoms of nausea and vomiting were as 
likely as not due to his service-connected duodenal ulcer.

On VA spine examination in February 2006, the veteran 
complained of low back pain, especially on extension, since 
active service.  Physical examination showed some paraspinous 
muscle spasm in the low back to palpation, tenderness in the 
paraspinous muscles around the L4/5 region on both sides of 
the back, pain with palpation of the sacroiliac joints 
bilaterally, no greater trochanteric tenderness to palpation 
bilaterally, some mild loss of the normal lumbar lordosis, 
forward flexion to 90 degrees with pain throughout, 
repetitive motion testing showed worsening pain, weakness, 
fatigability, and lack of endurance, extension to 10 degrees 
with no repetitive motion due to exquisite tenderness, 
lateral extension to 30 degrees bilaterally with pain 
throughout, and lateral rotation to 30 degrees bilaterally 
with pain throughout.  X-rays of the lumbosacral spine showed 
mild anterior spurring but was otherwise negative.  The VA 
examiner stated that it was less likely than not that the 
veteran's low back pain was related to the service-connected 
duodenal ulcer (which he identified as gastrointestinal 
disease) because there was no support for this asserted 
relationship in the relevant medical literature.  Because the 
veteran complained of low back pain consistent with a pars 
defect within the first post-service year, and because he had 
consistently complained of low back pain on extension of his 
low back since active service, the VA examiner concluded that 
it was more likely than not that the veteran sustained and/or 
aggravated a low back condition during active service.  

Service Connection for a Low Back Disability

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

The Board finds that the evidence supports the veteran's 
claim for service connection for lumbar spine 
spondylolisthesis with chronic low back pain.  The service 
medical records are completely silent for any complaints of 
or treatment for a low back disability during active service.  
However, upon VA examination in December 1972, within the 
first post-service year, the veteran complained of low back 
pain that began during service.  Following an X-ray 
examination of the lumbar spine, a VA examiner diagnosed 
possible spondylolysis deformity of L5.  The veteran received 
treatment for complaints relating to his lumbosacral spine 
beginning in 1992 and has been diagnosed with various 
lumbosacral spine disorders since that time.  More 
importantly, as the VA examiner noted at the veteran's most 
recent VA spine examination in February 2006, the veteran has 
reported low back pain that was consistent with a pars defect 
or spondylolysis to his post-service treating examiners, 
including within the first post-service year, since his 
service separation.  Accordingly, the VA examiner concluded 
in February 2006 that it was more likely than not that the 
veteran's low back disability was related to active service.

The Board is cognizant of congenital nature of spondylolysis, 
which is defined as a "dissolution of a vertebra; a condition 
marked by platyspondylia, aplasia of the vertebral arch, and 
separation of the pars interarticularis."  See Dorland's 
Illustrated Medical Dictionary 1563 (28th ed. 1994).  
However, there is also X-ray evidence to show that the 
veteran has spondylolisthesis, which is "forward displacement 
of one vertebra over another . . . usually due to a 
developmental defect in the pars interarticularis."  Id.   
There is competent evidence of a nexus between the veteran's 
current chronic low back disability, to include 
spondylolisthesis at L5/S1 and active service.  There is no 
contrary competent opinion of record.  Accordingly, service 
connection for a chronic low back disability, to include 
spondylolisthesis at L5/S1, is warranted. 

Increased Rating for Duodenal Ulcer

The veteran's service-connected duodenal ulcer has been 
evaluated as 20 percent disabling since September 7, 1994.  
He contends that his duodenal ulcer disease is more disabling 
than currently evaluated.  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

An evaluation of 20 percent is available under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7305, for a duodenal ulcer that 
is moderately disabling, defined as recurring episodes of 
severe symptoms 2 or 3 times a year averaging 10 days in 
duration or with continuous moderate manifestation.  See 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7305.  The next 
higher evaluation of 40 percent is available for a duodenal 
ulcer that is moderately severe, defined as less than severe 
but with impairment of health manifested by anemia and weight 
loss or recurrent incapacitating episodes averaging 10 days 
or more in duration at least 4 or more times a year.  The 
maximum evaluation of 60 percent is available for a severe 
duodenal ulcer, with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of a definite impairment of health.  Id.

The Board finds that the evidence supports an increased 
rating to 40 percent for the veteran's duodenal ulcer disease 
but the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 40 percent.  

In support of the Board's conclusion, attention is directed 
to the numerous references to recurrent, intractable vomiting 
and weight loss.  While some upper gastrointestinal X-rays 
were normal, an EGD in March 1996 revealed esophageal 
erosion.  There have also been references to anemia or 
borderline anemia, although most of the examinations were 
negative for this particular complication.  In October 1996, 
Dr. J.R.B. stated that the veteran suffered from weight loss 
and occasional anemia and experienced episodes of vomiting 
occurred once or twice a month or up to 2 to 3 times a week 
lasting for 10 days or more at times.  Dr. J.R.B. concluded, 
"This obviously has impaired his health and is related to 
his weight loss and anemia."  It is not clear whether 
Dr. J.R.B. has access to or reviewed the veteran's claims 
file, to include his medical records, or whether Dr. J.R.B. 
examined the veteran prior to offering his opinion.  The 
veteran was hospitalized in June 1998 for persistent vomiting 
and dehydration.  

There is also evidence that weighs against a rating in excess 
of 20 percent.  A February 1999 VA examiner concluded that 
the veteran did not have active duodenal ulcer disease and 
that the veteran's symptoms were more consistent with 
irritable bowel syndrome.  This clinician cited to the 
medical and laboratory record in support of this opinion, 
including upper gastrointestinal X-rays and EGDs.  However, 
the same clinician, after re-examining the veteran in January 
2006, proffered an opinion that the veteran's dyspeptic 
symptoms of nausea and vomiting were as likely as not due to 
his service-connected duodenal ulcer.  Like much of the 
relevant evidence, this opinion was conflicting with another 
statement in the same examination report indicating that the 
veteran's nausea and vomiting were probably due to a non-
ulcer dyspepsia.    

While the relevant medical and laboratory evidence is 
somewhat conflicting, the disability picture that emerges 
from the multiple examination reports and laboratory studies 
is that the veteran's peptic ulcer disease is manifested by 
impairment that more nearly approximates moderately severe 
disability with symptoms less than "severe" but with 
impairment of health manifested by anemia and weight loss and 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  The 
preponderance of the evidence is against a finding of severe 
impairment with pain that is only partially relieved by 
standard ulcer therapy, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of heath.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath, supra, including the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  The veteran has been retired throughout 
the pendency of this appeal.  The evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  
In this regard, the Board finds that there has been no 
showing by the veteran that his duodenal ulcer has resulted 
in marked interference with his employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  The veteran has asserted that he is 
not employable due to his service-connected lumbar spine 
spondylolisthesis with chronic low back pain and not as a 
result of his service-connected duodenal ulcer.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  




ORDER

Service connection for a chronic low back disability, to 
include spondylolisthesis at L5/S1 is granted.

An increased rating to 40 percent, but no more than 40 
percent, for duodenal ulcer disease is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.


REMAND

The veteran contends that he is entitled to a permanent and 
total disability rating for non-service-connected pension 
purposes because he is unemployable as a result of his non-
service-connected disabilities.  He indicated upon VA 
examination in February 2006 that he had been in receipt of 
Social Security disability benefits since 1992.  However, the 
veteran's Social Security Administration (SSA) records have 
not been obtained.  

The Board notes that VA has a duty to obtain SSA records when 
it has actual notice that the veteran was receiving SSA 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187- 
88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the 
AMC/RO should contact SSA and obtain and associate with the 
claims file copies of the veteran's records regarding SSA 
benefits, including any medical records in its possession.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

In view of the foregoing, the claim for permanent and total 
disability rating for non-service-connected pension purposes 
is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA physicians who have evaluated or 
treated him for any disabilities since 
1992.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

2.  Contact the Social Security 
Administration (SSA) and obtain a copy of 
any SSA decision on the veteran's claim 
for disability benefits.  Request from SSA 
copies of all the documents or evidentiary 
material that was used in considering the 
veteran's claim for disability benefits.

3.  After completion of any other 
development indicated by the record, to 
include a VA examination and Social and 
Industrial Survey if deemed necessary, 
with consideration of all evidence added 
to the record subsequent to the SOC, the 
AMC/RO must readjudicate the claim for a 
permanent and total disability rating for 
non-service-connected pension purposes.  
If the claim remains denied, the AMC/RO 
should issue an appropriate supplemental 
statement of the case (SSOC) and provide 
the veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


